DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restriction
This application contains claims directed to the following patentably distinct species:
Species I:	Claims 3, 6, 11 and 14, drawn to a battery and corresponding method  wherein the ternary nitride is a zinc tin nitride.
Species II:	Claims 4 and 12, drawn to a battery and corresponding method wherein the ternary nitride is a magnesium silicon nitride.
Species III:	Claims 5 and 13, drawn to a battery and corresponding method wherein the ternary nitride is a magnesium titanium nitride.

The species are independent or distinct because they describe distinct compositions of the ternary nitride material. In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, claims 1, 2, 7, 8, 15 and 16 are generic.

There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply:
(a) the inventions require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries); and
(b) the prior art applicable to one invention would not likely be applicable to another invention. 

Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.

During a telephone conversation with Sam Barkley on July 14, 2022, a provisional election was made without traverse to prosecute the invention of Species I, claims 1-3, 6-11 and 14-16.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 4, 5, 12 and 13 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.

Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 7 and 11-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “increased” in claims 7 and 15 is a relative term which renders the claim indefinite. The term “increased” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
Claims 11-14 describe a method comprising a step that “uses” a particular ternary nitride composition without specifying how the particular ternary nitride composition is used.  As it is not clear how the particular ternary nitride compositions are used with the context of claims 11-14, the scope of claims 11-14 cannot be ascertained.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-6, 8-14 and 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Horibe et al. (hereinafter “Horibe”) (U.S. Pub. No. 2019/0051944A1).
Regarding claims 1 and 9, Horibe teaches a stacked battery structure 100 including a plurality of film battery elements 150 (see paragraphs 39 and 42).  Each battery element 150 includes a cathode current collector 152; a cathode 154 connected to the cathode current collector 152; an electrolyte 156 having an interface to the cathode 154; an anode 158 having an interface to the electrolyte 156; and an anode current collector 160 connected to the anode 158 (see paragraph 49).  The anode 158 may be made of nitrides of tin and zinc (ternary nitride anode) (see paragraph 54).  The film battery elements 150 may be fabricated by a process including: (a) a step of depositing anode and cathode current collectors 152,160 on a protection layer 144; (b) a step of depositing a cathode 154 on the cathode current collector 152 under low temperature; (c) a step of annealing the cathode 154 at a predetermined annealing temperature (e.g. in a range of 500-700 degrees Celsius) to obtain a fully crystalline phase; (d) a step of depositing an electrolyte 156 with fully covering the cathode 154; and (e) a step of depositing an anode 158 on the electrolyte 156 and the anode current collector 160.
Regarding claims 2 and 10, Horibe teaches that the anode 158 may be a Li-free anode (see paragraph 54).
Regarding claims 3, 6, 11 and 14, although Horibe teaches generic nitrides of tin and zinc without providing a specific chemical formula, it is believed that one of ordinary skill in the art would at once envisage ZnSnN2 as a the most basic tin and zinc nitride given the teaching of Horibe.  It has been held by the courts that if one of ordinary skill in the art is able to at once envisage a specific compound within a generic chemical formula, the specific compound is anticipated.  See In re Petering, 301 F.2d 676, 133 USPQ 275 (CCPA 1962) (see MPEP § 2131.02).
Regarding claims 8 and 16, although Horibe does not explicitly teach a lithium insertion potential for the tin and zinc nitride anode material, the instant specification describes nitrides as exhibiting a low Li-insertion potential and further describes Zn1-xSn1+xN2 as a successful ternary nitride for lithium-ion insertion (see paragraphs 22 and 24 of the instant publication).  One of ordinary skill in the art would thus expect the tin and zinc nitrides of Horibe to exhibit the claimed lithium insertion potential.  It has been held by the courts that where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. See In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977) (see MPEP § 2112.01).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHAN J ESSEX whose telephone number is (571)270-7866. The examiner can normally be reached Monday - Friday, 8:30 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Gilliam can be reached on (571) 272-1330. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEPHAN J ESSEX/Primary Examiner, Art Unit 1727